United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                               December 12, 2005
                       FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                      ))))))))))))))))))))))))))                    Clerk
                            No. 04-30969
                  (consolidated with No. 04-31035)

                      ))))))))))))))))))))))))))

CHUYEN DANG,

                                                   Plaintiff-Appellee,

versus

M-I, L.L.C.,

                                                   Defendant-Appellant,




          Appeals from the United States District Court
              for the Eastern District of Louisiana
                    USDC No. 2:02-cv-03667-GTP



Before KING, Chief Judge, and BARKSDALE and PRADO, Circuit
Judges.

PER CURIAM:1

     AFFIRMED.   See 5TH CIR. R. 47.6.




     1
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.